DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeh (US 20160208791 A1) in view of Cisar (US 20030232234 A1) and in further view of Fiebig (US 20060199061 A1) as submitted on Applicant's Information Disclosure Statement on 2 March 2020.
In regards to claim(s) 1, Reeh discloses an electrochemical hydrogen pump (Fig. 3a; [14]) comprising a stack of cells with end plates (shown schematically in Fig. 3a); the cells comprising, in order, an anode separator (flow field), an anode gas diffusion layer, an anode catalyst layer, an electrolyte membrane, a cathode catalyst layer, a cathode gas diffusion layer and a cathode separator (flow field; see Figs. 3b-3d; [87]).  Reeh discloses the voltage applier (controller for voltage applied to the electrochemical hydrogen pump; Fig. 22; [128]) increases pressure of hydrogen at the cathode side (abstract).  Reeh discloses that the gas diffusion layers are wet-proofed to manage water ([87]).  Reeh further discloses that flooding of the electrochemical hydrogen pump is a problem that should be avoided as it is critical to maintain sufficient humidity for membrane conductivity while avoiding the risk on condensing water ([144]).
However, Reeh does not explicitly disclose that a fastener fastens the hydrogen pump units together.
Cisar pertains to electrochemical hydrogen pumps ([4]) and is therefore in the same field of endeavor as Reeh.  Cisar discloses threaded tie rods are used to put together a stack of cells with end plates ([5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Reeh with Cisar’s tie rods because Cisar teaches such holds the system together under compression (Cisar, [5]).
However, Reeh in view of Cisar does not explicitly disclose that the wet-proofed, cathode GDL includes a water-repellent carbon fiber layer.
Fiebig pertains to electrochemical hydrogen pumps ([7]) and is therefore in the same field of endeavor as Reeh.  Fiebig discloses water retention barriers that include hydrophobic, or waterproofed carbon fibers ([54]).  Fiebig further discloses that these water retention barriers may be placed between the electrocatalyst layer and the GDL ([64]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Reeh in view of Cisar with Fiebig’s hydrophobic carbon fiber between the cathode catalyst layer and the cathode GDL because Fiebig teaches such water retention barriers help avoid the problems of flooding (Fiebig, [12]; [41]), the same problem that Reeh recognizes.  In regards to an amount of compression of the cathode gas diffusion layer, Fiebig discloses the cathode gas diffusion layer may comprise an electronically conductive carbon felt, which would compress under pressure.
In regards to claim(s) 3-4, the prior art does not explicitly disclose the degree of cathode GDL compression due to fastening being between 20-30% or greater than 10%.  However, the prior art combination of Reeh in view of Cisar and Fiebig places the system under compression due to the threaded tie rods and since Fiebig discloses cathode GDLs made of compressible materials, one of ordinary skill in the art would expect the same amount of compression to occur, absent any criticality.  See MPEP 2112 III.
In regards to claim(s) 5-6, Fiebig discloses carbon black (Vulcan XC-72R high surface area carbon powder; [56]) and PFTE (water-repellent resin; [56]) mixed together, or added in to the carbon fiber layer ([54] – any or all of the layers may include further treatments, coatings, modifiers, or configurations that assist in their operation).
In regards to claim(s) 7, Fiebig disclose that gas diffusion layers may comprises metal foams [54], not requiring a carbon fiber layer on the anode GDL.
In regards to claim(s) 8, Fiebig discloses the water retention barrier may be metallic ([73]) and may be placed between the anode catalyst layer and the anode GDL ([64]).
In regards to claim(s) 9, Reeh discloses a stack of cells ([9]).
Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. Applicant argues that none of the references disclose or suggest that an amount of compression of the cathode gas diffusion layer in the stacking direction due to fastening of the fastener is equal to or larger than a sum of amounts of distortion of the electrolyte membrane, the anode catalyst layer, and the anode gas diffusion layer in the stacking direction under a maximum pressure.  Applicant states that the Office Action does not explain why the compression (pressure) causes the claimed relationship as set for above.  However, the Office Action states that carbon felt of Fiebig would compress under pressure.  As stated in the rejection grounds, Fiebig’s water-repellent carbon felt is placed on the cathode side in order to reduce flooding.  None of the other materials in the prior art combination of Reeh, Cisar and Fiebig are disclosed as being compressible and thus the carbon felt would necessarily compress under pressure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794